 


109 HR 3742 IH: To amend the Internal Revenue Code of 1986 to allow withdrawals from individual retirement plans without penalty by individuals within areas determined by the President to be disaster areas by reason of certain natural disasters.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3742 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Foley (for himself, Mr. Meek of Florida, Ms. Harris, Mr. Miller of Florida, Mr. Weller, Ms. Ros-Lehtinen, Mr. English of Pennsylvania, Mr. Mica, Mr. Jefferson, Mr. Mario Diaz-Balart of Florida, Mr. Mack, Mr. Lincoln Diaz-Balart of Florida, Mr. Feeney, Mr. Davis of Florida, Mr. Putnam, Ms. Ginny Brown-Waite of Florida, Mr. Wilson of South Carolina, Mr. Shaw, Mr. Boyd, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow withdrawals from individual retirement plans without penalty by individuals within areas determined by the President to be disaster areas by reason of certain natural disasters. 
 
 
1.Temporary expansion of penalty-free withdrawals from individual retirement plans for individuals within certain disaster areas 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on early distributions from qualified retirement plans) is amended by adding at the end the following new subparagraph: 
 
(G)Distributions from retirement plans to victims of certain natural disasters occurring in 2004 or thereafterAny distribution from an individual retirement plan to an individual who resides within, or holds real property located within, an area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of hurricane, flood, or other natural disaster occurring in calendar year 2004 or thereafter if such distribution is made within 6 months after the date of the disaster declaration. Distributions shall not be taken into account under the preceding sentence if such distributions are described in subparagraph (A), (D), (E), or (F) or to the extent paragraph (1) does not apply to such distributions by reason of subparagraph (B).. 
(b)Effective dateThe amendment made by this section shall apply to distributions received in taxable years beginning after December 31, 2003. 
 
